                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

BOILERMAKER-BLACKSMITH NATIONAL                        )
PENSION TRUST, et al.,                                 )
                                                       )
                Plaintiffs,                            )
                                                       )      Case No. 5:20-cv-06021-SRB
        v.                                             )
                                                       )
ELITE MECHANICAL & WELDING, LLC,                       )
                                                       )
                Defendant.                             )

                                              ORDER

        Before this Court is Defendant’s Rule 19 Motion for Joinder (Doc. #12) and Fund

Plaintiffs’ Motion to Dismiss (Doc. #22). For the reasons discussed below, Defendant’s Motion

is DENIED, and Fund Plaintiffs’ Motion is GRANTED.

   I.        BACKGROUND

        Plaintiffs set forth the following allegations in their complaint. Plaintiffs are employee

benefit plans (“the Funds”) within the meaning of the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. § 1002(3) and fiduciaries thereof within the meaning of 29 U.S.C.

§ 1002(21). The Funds are multiemployer plans as defined by 29 U.S.C. § 1002(37). Defendant

is an employer within the meaning of 29 U.S.C. § 1002(5). At all times relevant to this action,

Defendant has been a party to one or more collective bargaining agreements with the

International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and

Helpers, AFL-CIO and/or affiliate local unions of Boilermakers International (collectively, “the

Union”). At all times relevant to this action, Defendant has employed employees who have

performed covered work under the collective bargaining agreement(s). The collective bargaining

agreements require Defendant to timely submit to the Funds reports and fringe benefit




         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 1 of 10
contributions for covered work. Under the agreements and by law, the Funds may audit any of

the books and records of employers obligated to remit reports and contributions to the Funds.

       The Funds conducted an audit for the period from January 1, 2015, through December

31, 2017. The results of the audit indicated uncertainty as to whether four employees for whom

Defendant had not submitted reports during the audit period performed covered work.

Defendant refused Plaintiffs’ request for additional documentation confirming whether these

employees performed covered work during the audit period. Plaintiffs bring claims for

delinquent contributions and failure to comply with audit obligations pursuant to ERISA, 29

U.S.C. §§ 1132 and 1145.

       Defendant filed a countercomplaint alleging Plaintiffs, at the behest of the Union, only

bring this lawsuit to take reprisal against Defendant for discontinuing membership with the

Union in late 2017, hiring a boilermaker who had been expelled from the Union for engaging in

non-union work, and directly competing with the Union for boilermaker work. While Plaintiffs’

complaint explicitly states they seek contributions for covered work during the period from

January 1, 2015, through December 31, 2017, Defendant alleges Plaintiffs are seeking

contributions for work Defendant engaged in post-2017, when Defendant was allegedly no

longer obligated to Plaintiffs under any agreement. Defendant does not dispute that it was party

to the collective bargaining agreement(s) during the relevant 2015–2017 time period. Defendant

brings counterclaims against Plaintiffs and the Union for abuse of process, tortious interference

of business, and intentional infliction of emotional distress. Defendants also bring a

counterclaim for extortion solely against the Union.

       Plaintiffs move to dismiss the counterclaims brought against them because, among other

reasons, they are preempted by ERISA. Plaintiffs also move to strike Defendant’s affirmative



                                                 2

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 2 of 10
defenses as legally barred and inadequately pled. Defendant moves to join the Union as a

required party.

   II.      LEGAL STANDARDS

            A. Motion to Dismiss for Failure to State a Claim

         Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim for “failure

to state a claim upon which relief can be granted.” “[D]ismissal under Rule 12(b)(6) serves to

eliminate actions which are fatally flawed in their legal premises and [destined] to fail, thereby

sparing litigants the burden of unnecessary pretrial and trial activity.” Young v. City of St.

Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001). “To survive a motion to dismiss [for failure to

state a claim], a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

citations and quotation marks omitted) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)); Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ash v. Anderson Merchs.,

LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal citation and quotation marks omitted) (quoting

Iqbal, 556 U.S. at 678). When deciding a motion to dismiss, the Court must “accept as true all

factual allegations in the complaint and draw all reasonable inferences in favor of the nonmoving

party.” Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 850 (8th Cir. 2012); Data Mfg., Inc.

v. United Parcel Serv., Inc., 557 F.3d 849, 851 (8th Cir. 2009).

            B. Motion to Strike Insufficient Defenses

         Pursuant to Rule 12(f), “[t]he court may strike from a pleading an insufficient defense[.]”

“Because the rule is stated in the permissive, . . . it has always been understood that the district



                                                  3

          Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 3 of 10
court enjoys liberal discretion thereunder.” Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063

(8th Cir. 2000) (internal citation omitted). While motions to strike are disfavored, they “should

be granted if the result is to make a trial less complicated or otherwise streamline the ultimate

resolution of the action.” Jones v. Henry Indus., Inc., No. 4:16-CV-1184-SNLJ, 2017 WL

513038, at *2 (E.D. Mo. Feb. 8, 2017) (internal citation and quotation marks omitted). “A

motion to strike a defense will be denied if the defense is sufficient as a matter of law or if it

fairly presents a question of law or fact which the court ought to hear.” Constr. Indus. Laborers

Pension Fund v. MWE Servs., Inc., No. 06-6007-CV-SJ-GAF, 2006 WL 8438364, at *2 (W.D.

Mo. Oct. 18, 2006) (citing Lunsford v. United States, 570 F.2d 221, 229 (8th Cir. 1977)).

             C. Motion to Join Required Party

          Pursuant to Rule 19(a)(1)(A), a party is “required to be joined if feasible” if “in that

person’s absence, the court cannot accord complete relief among existing parties.”

   III.      DISCUSSION

             A. Dismissal for ERISA Preemption

          Plaintiffs argue Defendant’s counterclaims for abuse of process, tortious interference of

business, and intentional infliction of emotional distress should be dismissed because they relate

to efforts to collect contributions under ERISA and are in turn preempted. Defendant argues the

counterclaims are not preempted because they do not relate to the legitimate administration or

enforcement of an employee benefit plan.

          ERISA preemption is broad. Ark. Blue Cross & Blue Shield v. St. Mary’s Hosp., Inc.,

947 F.2d 1341, 1344 (8th Cir. 1991) (citing Shaw v. Delta Air Lines, 463 U.S. 85 (1983)). Under

29 U.S.C. § 1144(a), ERISA preempts any state law claim that “relates to” an employee benefit

plan. A “law ‘relate[s] to’ a covered employee benefit plan . . . if it [1] has a ‘connection with’



                                                    4

           Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 4 of 10
or [2] ‘reference to’ such a plan.” Cal. Div. of Labor Standards Enf’t v. Dillingham Const., N.A.,

Inc., 519 U.S. 316, 324 (1997) (quoting Shaw, 463 U.S. at 96–97). “State law claims need not

specifically refer to employee benefit plans in order to be preempted; nor do the claims need to

be designed to affect benefit plans.” Painters Dist. Council No. 58 v. RDB Universal Servs.,

LLC, No. 4:14-CV-01812-ERW, 2016 WL 1366600, at *10 (E.D. Mo. Apr. 6, 2016), on

reconsideration in part, No. 4:14-CV-01812-ERW, 2016 WL 4368098 (E.D. Mo. Aug. 16,

2016) (citing Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41 at 47–48 (1987)). The Eighth Circuit

considers seven factors to determine whether a claim is preempted:

       (1) whether the state law negates an ERISA plan provision, (2) whether the state
       law affects relations between primary ERISA entities, (3) whether the state law
       impacts the structure of ERISA plans, (4) whether the state law impacts the
       administration of ERISA plans, (5) whether the state law has an economic impact
       on ERISA plans, (6) whether preemption of the state law is consistent with other
       ERISA provisions, and (7) whether the state law is an exercise of traditional state
       power.

Shea v. Esensten, 208 F.3d 712, 718 (8th Cir. 2000) (quoting Ark. Blue Cross & Blue Shield, 947

F.2d at 1344–45).

       The parties dispute whether Missouri or West Virginia law applies to the counterclaims.

However, the Court need not decide which state’s law applies because the outcome here is the

same under either state’s law. Defendant’s counterclaims are rooted in the propriety of

Plaintiffs’ conduct in commencing this suit for delinquent contributions. Defendant’s

counterclaims “by their very nature are premised upon the existence of the plan[], and are

directly connected to the conduct of the administration of those benefit plans, as well as the

methods employed by the plans in seeking to enforce employer contributions, and accordingly, []

the Defendants’ claims ‘relate to’ an employment benefit plan, such that the broad ERISA

preemption doctrine applies.” Malcolm v. NPD, Inc., No. 05-960 JMRRLE, 2007 WL 1847200,



                                                 5

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 5 of 10
at *3 (D. Minn. June 21, 2007) (finding defendants’ counterclaims for breach of contract and

abuse of process were preempted by ERISA); see also Painters, 2016 WL 1366600, at *12

(finding defendants’ counterclaim for tortious interference of business of contract expectancy

was preempted by ERISA); Mass. Mut. Life Ins. Co. v. Marinari, No. CIV.A. 07-2473 (FLW),

2009 WL 5171862, at *5 (D.N.J. Dec. 29, 2009) (finding defendant’s counterclaim for

intentional infliction of emotional distress was preempted by ERISA). To be sure, the Court

conducts an analysis under the factors adopted by the Eighth Circuit.

       The first factor, “whether the state law negates an ERISA plan provision,” weighs in

favor of preemption. The counterclaims negate 29 U.S.C. § 1104, which requires plan

fiduciaries to discharge their duties with respect to a plan in order to provide benefits to plan

participants and defray expenses of administering the plan. “[T]his requires fiduciaries must

consider the appropriateness of legal action to recover plan assets, although they do not need to

institute a lawsuit in every instance.” Painters, 2016 WL 1366600, at *11 (quoting Herman v.

Mercantile Bank, N.A., 137 F.3d 584, 587 (8th Cir. 1998), as amended on clarification (Apr. 2,

1998) (quotation marks omitted)). The counterclaims also negate 20 U.S.C. § 1132, which

empowers plan fiduciaries to bring an action to recover unpaid contributions owing to the plan.

Plaintiffs’ act of bringing this lawsuit is within their fiduciary duties pursuant to ERISA and

allowing Defendant to proceed with its counterclaims would negate those duties.

       The second and third factors, “whether the state law affects relations between primary

ERISA entities” and “whether the state law impacts the administration of ERISA plans,” also

weigh in favor of preemption. Ark. Blue Cross & Blue Shield, 947 F.2d at 1346 (“For purposes

of analyzing whether the [state law] ‘relates to’ ERISA plans, we treat these two factors as

identical.”). Allowing the counterclaims to proceed would disturb relations between Plaintiffs,



                                                  6

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 6 of 10
the plan and the plan fiduciaries, and Defendant, the employer. Ark. Blue Cross & Blue Shield,

947 F.2d at 1346 (primary ERISA entities include “the employer, the plan, the plan fiduciaries,

and the beneficiaries.”). Because Plaintiffs’ “potential liability would [] be incurred as a result of

[their] role as an ERISA entity, [and their] relationship with other ERISA entities can[] be

affected by this action,” the counterclaims affect relations between primary ERISA entities and

impact the structure of ERISA plans. Streiff v. Oblate Serv. Corp., No. 4:07-CV-01494, 2008

WL 294481, at *4 (E.D. Mo. Jan. 31, 2008) (quoting Wilson v. Zoellner, 114 F.3d 713, 718 (8th

Cir. 1997)) (internal quotation marks omitted). The fourth factor, “whether the state law impacts

the administration of ERISA plans,” also weighs in favor of preemption. Defendant’s

counterclaims directly attack Plaintiffs’ filing of this lawsuit to recover alleged unpaid

contributions, an act which Plaintiffs have a fiduciary duty to commit pursuant to ERISA.

Accordingly, the counterclaims affect Plaintiffs’ ability to administer the plan.

       The fifth factor, “whether the state law has an economic impact on ERISA plans,” also

weighs in favor of preemption. Allowing the counterclaims to proceed would stifle Plaintiffs’

ability to recover allegedly unpaid contributions owing to the plan, which economically affects

the plans. The sixth factor, “whether preemption of the state law is consistent with other ERISA

provisions,” also weighs in favor of preemption. Allowing Defendant’s counterclaims to

proceed would fly in the face of the policy behind 29 U.S.C. § 1145, which Congress enacted to

“simplify actions to collect delinquent contributions[ and] avoid costly litigation . . . .” Cent.

States, Se. & Sw. Areas Pension Fund v. Indep. Fruit & Produce Co., 919 F.2d 1343, 1348 (8th

Cir. 1990). Finally, the seventh factor, “whether the state law is an exercise of traditional state

power,” weighs against preemption considering the counterclaims sound in tort, an area of law

traditionally regulated by the states. However, the Court notes “ERISA certainly contemplated



                                                  7

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 7 of 10
the pre-emption of substantial areas of traditional state regulation.” Wilson v. Zoellner, 114 F.3d

713, 720 (8th Cir. 1997) (quoting Dillingham Const, 519 U.S. at 329) (internal quotation marks

omitted).

        The Court concludes that the factors weigh in favor of preemption. Upon “look[ing] to

the totality of the state [laws’] impact on the plan,” the Court finds Defendant’s counterclaims

relate to the administration of an employee benefit plan. Ark. Blue Cross & Blue Shield, 947

F.2d at 1345. Therefore, Defendant’s counterclaims for abuse of process, tortious interference of

business, and intentional infliction of emotional distress are dismissed. Defendant’s final

counterclaim for extorsion brought solely against the Union, which Defendant seeks to join to

this action, is also dismissed. See BOKF, N.A. v. BCP Land Co., LLC, No. 6:14-CV-03025-

MDH, 2015 WL 2354386, at *6 (W.D. Mo. May 15, 2015) (“[A] counterclaim or cross-claim

may not be directed solely against persons who are not already parties to the original action, but

must involve at least one existing party.”) (quoting Microsoft Corp. v. Ion Techs. Corp., 484

F.Supp.2d 955, 965 (D. Minn. 2007); 6 Charles Alan Wright, Arthur R. Miller & Mary Kay

Kane, Federal Practice and Procedure § 1435 (2d ed.1990)).

            B. Striking of Insufficient Defenses

        Defendant raises sixteen affirmative defenses in its answer: accord and satisfaction,

assumption of risk, contributory negligence, duress, estoppel, failure of consideration, unclean

hands, fraud, illegality, laches, license, payment, release, res judicata, statute of frauds, statute of

limitations, and waiver. Plaintiffs move to strike all of the asserted affirmative defenses, arguing

some are barred by law and others are insufficiently pled. Defendant asks the Court to hold the

motion to strike in abeyance until discovery has progressed and allow Defendant to amend its

affirmative defenses on its own volition upon review of Plaintiffs’ discovery responses.



                                                   8

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 8 of 10
       In general, “the courts recognize only two defenses to a collection action: that the pension

contributions are themselves illegal or that the collective bargaining agreement is void.” Indep.

Fruit, 919 F.2d at 1349. Further, the defenses of failure of consideration, estoppel, waiver,

statute of frauds, and duress are precluded against a plan in ERISA delinquent contributions

actions. MWE Servs., 2006 WL 8438364, at *2. The statute of limitations and laches defenses

are also barred because Plaintiffs seek contributions for work performed well within Missouri’s

10-year statute of limitations. Constr. Indus. Laborers, Pension Fund v. Wellington Concrete,

LLC, No. 4:15-CV-804 CAS, 2016 WL 1275605, at *3 (E.D. Mo. Mar. 31, 2016) (noting that

“[f]or ERISA collection actions brought in Missouri, the Eighth Circuit instructs[] courts [to]

apply Missouri’s ten-year statute of limitations for breach of written contracts” and that “laches

may not be invoked to bar damages relief if the action was brought within the limitations

period.”) (internal citations omitted).

       Defendant cites no law in its briefing indicating the remaining asserted defenses apply

against a plan in an ERISA delinquent contributions action. Further, Defendant pleads no facts

in support of such defenses in its answer. Eaton Veterinary Pharm., Inc. v. Wedgewood Vill.

Pharmacy, Inc., No. 4:15-CV-687-SRB, 2016 WL 7200805, at *2 (W.D. Mo. Mar. 4, 2016)

(“[S]pecific facts are unnecessary[,] but [Defendant’s] affirmative defenses must provide fair

notice of what [each] defense is and the ground upon which it rests.”) (internal citation and

quotation marks omitted); Twombly, 550 U.S. at 555. Accordingly, all of Defendant’s asserted

affirmative defenses are stricken as insufficient. Defendant may file a motion for leave to amend

its answer to assert applicable affirmative defenses at a later time if warranted.




                                                  9

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 9 of 10
            C. Joinder of Required Party

         Defendant moves to join the Union as a required party pursuant to Rule 19(a)(1)(A),

arguing “the Court cannot accord complete relief among the existing parties as to [Defendant’s]

Counterclaims.” (Doc. #12, p. 1). Given the Court’s dismissal of Defendant’s counterclaims,

the Court can accord complete relief among the existing parties, and the Union in turn is not a

required party. Therefore, Defendant’s motion to join is denied.

   IV.      CONCLUSION

         Accordingly, Defendant’s Rule 19 Motion for Joinder (Doc. #12) is DENIED and Fund

Plaintiffs’ Motion to Dismiss (Doc. #22) is GRANTED.

         IT IS SO ORDERED.


                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE


Dated: June 1, 2020




                                                10

         Case 5:20-cv-06021-SRB Document 41 Filed 06/01/20 Page 10 of 10
